ALWDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9, 10, and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicant’s arguments, filed on December 4th, 2020, with respect to the prior art rejections of the claims have been fully considered and are persuasive. Accordingly, the prior art rejections to the claims have been withdrawn.

Regarding claims 9, 14, and 19 the closest prior art is Ishikawa et al. (US 2014/0379103 A1).
Regarding claim 9, Ishikawa teaches an actuator driver comprising: 
a position detection unit structured to generate a position detection value that indicates a position of a control target, based on a Hall signal generated by a Hall element; 
a correction unit structured to correct the position detection value; 
a controller structured to generate a control instruction value such that the position detection value subjected to correction matches a position instruction value that indicates a target position of the control target; 

a temperature detection unit structured to generate a temperature detection value that indicates a temperature based on a voltage across the Hall element in a state in which a predetermined current is supplied to the Hall element, wherein the correction unit is structured to correct the position detection value such that the relation between the position detection value and the actual position exhibits a linearity that is uniform independent of the temperature.
Regarding claim 9, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 9 recited together in combination with the totality of particular features/limitations recited therein, including wherein, with the position detection value or otherwise the position instruction value as y, with the actual position as x, and with the relation between x and y as an x-y characteristic, the correction unit comprises memory structured to store data that represents the x-y characteristic y = a * x + b generated in the form of a linear function to be used as a calculation target, data that represents a function x = f(y) obtained by means of a polynomial approximation of the x-y characteristic measured beforehand at a predetermined temperature, and correction coefficients c and d (d may be set to zero) acquired for each of a plurality of temperatures, wherein the correction unit is structured to perform an operation comprising: calculating x1 = f(y1) with the position detection value received from the position detection unit as y1; determining the coefficients c and d that correspond to the temperature indicated by the temperature detection value; calculating y2 = a * x1 + b; and calculating y3 = c * y2 + d, and wherein y3 is employed as the position detection value subjected to correction.

Regarding claim 14, Ishikawa teaches an actuator driver comprising: 
a position detection unit structured to generate a position detection value that indicates a position of a control target, based on a Hall signal generated by a Hall element; 
a correction unit structured to correct the position detection value; 
a controller structured to generate a control instruction value such that the position detection value subjected to correction matches a position instruction value that indicates a target position of the control target; 
a driver unit structured to apply a driving signal that corresponds to the control instruction value to an actuator; and 
a temperature detection unit structured to generate a temperature detection value that indicates a temperature based on a voltage across the Hall element in a state in which a predetermined current is supplied to the Hall element, wherein the correction unit is structured to correct the position detection value such that the relation between the position detection value and the actual position exhibits a linearity that is uniform independent of the temperature.
Regarding claim 14, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 14 recited together in combination with the totality of particular features/limitations recited therein, including wherein, with the position detection value or otherwise the position instruction value as y, with the actual position as x, and with the relation between x and y as an x-y characteristic, the correction unit comprises memory structured to store data that represents the x-y characteristic y = a * x + b generated in the form of a linear function to be used as a calculation target, and data that represents a function x = f0(y), x = f1(y), and the like, obtained by means of a polynomial approximation of x-y characteristics measured beforehand at a plurality of predetermined temperatures T0, T1, and the like, wherein the correction unit is structured to perform an operation comprising: determining a function x = f'(y) that corresponds to the temperature indicated by the temperature detection value; calculating x1 = f'(y1) with the position detection value received from the position detection unit as y1; and calculating y2 = a * x1 + b, and wherein y2 is employed as the position detection value subjected to correction.

Regarding claim 19, Ishikawa teaches an actuator driver comprising: 
a position detector structured to generate a position detection value that indicates a position of a control target, based on a Hall signal generated by a Hall element; 
a corrector structured to correct the position detection value; 
a controller structured to generate a control instruction value such that the position detection value subjected to correction matches a position instruction value that indicates a target position of the control target; 
a driver structured to apply a driving signal that corresponds to the control instruction value to an actuator; and 
a temperature detector structured to generate a temperature detection value that indicates a temperature based on a voltage across the Hall element in a state in which a predetermined current is supplied to the Hall element, wherein the corrector is structured to correct the position detection value such that the relation between the position detection value and the actual position exhibits a linearity that is uniform independent of the temperature.
Regarding claim 19, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 19 recited together in combination with the totality of particular features/limitations recited therein, including wherein, with the position detection value or otherwise the position instruction value as y, with the actual position as x, and with the relation between x and y as an x-y characteristic, the correction unit comprises memory structured to store data that represents the x-y characteristic y = a * x + b generated in the form of a linear function to be used as a calculation target, data that represents a function x = f(y) obtained by means of a polynomial approximation of the x-y characteristic measured beforehand at a predetermined temperature, and correction coefficients c and d (d may be set to zero) acquired for each of a plurality of temperatures, wherein the correction unit is structured to perform an operation comprising: calculating x1 = f(y1) with the position detection value received from the position detection unit as y1; determining the coefficients c and d that correspond to the temperature indicated by the temperature detection value; calculating y2 = a * x1 + b; and calculating y3 = c * y2 + d, and wherein y3 is employed as the position detection value subjected to correction.

Regarding claims 10, 13, and 15-18, these claims depend on an allowed base claim and are therefore allowable for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000



/MITCHELL T OESTREICH/Examiner, Art Unit 2872

/MARIN PICHLER/Primary Examiner, Art Unit 2872